Action to recover damages for personal injuries suffered as a consequence of a fall upon ice on the sidewalk in front of the driveway of defendant’s property. Order of the County Court of Westchester County, reversing a judgment of the City Court of New Rochelle and dismissing the complaint, reversed on the law and the facts, the judgment entered thereon in the City Court vacated, and the original judgment of the City Court of New Rochelle for the plaintiff, unanimously affirmed, with costs in this court and in the County Court. The evidence adequately established as a fact that the icy formation upon which plaintiff fell was due to an artificial discharge of water on the sidewalk from the driveway of the defendant, which driveway changed the natural contour of the land and caused surface waters to concentrate and discharge upon one portion of the sidewalk. No similar discharge occurred upon the sidewalk immediately abutting the balance of the property. (Feinblum v. City of New York, 252 App. Div. 330; affd., 277 N. Y. 708; Venable v. Consolidated Dry Goods Co., 225 App. Div. 202; affd., 251 N. Y. 585.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.